FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MIKE RUTTI,                             
                Plaintiff-Appellant,
                and
KEVIN VERMILLION; ISAAC
CHARLESWORTH; MURRAY M.
MYERS; DAN JOHNSTON; ORLANDO                  No. 07-56599
JASON WHITE; GICARDO LEAL;                      D.C. No.
PHILIP REDFIELD; JEROME CHARLES            CV-06-00350-DOC
WEISS; NICK KAMINSKY; MARCUS E.              ORDER AND
MCKAY; RICHARD DEMELO; CHRIS                  OPINION
MEACHAM; ESHON D. MITCHELL,
                          Plaintiffs,
                 v.
LOJACK CORPORATION, INC.,
               Defendant-Appellee.
                                        
        Appeal from the United States District Court
           for the Central District of California
         David O. Carter, District Judge, Presiding

                  Argued and Submitted
          February 4, 2009—Pasadena, California

                     Filed March 2, 2010

  Before: Cynthia Holcomb Hall, Barry G. Silverman and
          Consuelo M. Callahan, Circuit Judges.




                             3231
3232                     RUTTI v. LOJACK CORP.
                Opinion by Judge Callahan;1
            Separate Opinion by Judge Silverman;
   Partial Concurrence and Partial Dissent by Judge Hall;
                 Dissent by Judge Callahan




   1
     Judge Silverman joins in this opinion and Judge Hall joins in this opin-
ion except as to Rutti’s claim for compensation for the required postlimi-
nary PDT transmissions. Judge Silverman has authored a separate opinion
concerning Rutti’s claim for compensation under California law for com-
muting, which Judge Hall joins, and to which Judge Callahan has filed a
dissent.
3236                      RUTTI v. LOJACK CORP.
                                COUNSEL

Matthew Righetti and John Glugoski (argued) of the Righetti
Law Firm of San Francisco, California, for the plaintiffs-
appellants.

Peter D. Holbrook, Dan Chammas (argued) and Jennifer Fer-
covich of McDermott Will & Emery LLP of Los Angeles,
California, for the defendant-appellee.


                                  ORDER

   The petition for panel rehearing is granted in part and
denied in part. The Opinion filed August 21, 2009, and
appearing at 578 F.3d 1084 (9th Cir. 2009), is withdrawn. It
may not be cited as precedent by or to this court or any dis-
trict court of the Ninth Circuit.

  The superseding opinion will be filed concurrently with this
order.


                                OPINION

CALLAHAN, Circuit Judge:

   Mike Rutti sought to bring a class action on behalf of all
technicians employed by Lojack, Inc. (“Lojack”) to install
alarms in customers’ cars. He sought compensation for the
time they spent commuting to worksites in Lojack’s vehicles
and for time spent on preliminary and postliminary2 activities
  2
    Although not in the dictionary, this word is used in the critical statute,
29 U.S.C. § 254(a)(2). The statute provides that an employer need not pay
for:
      activities which are preliminary to or postliminary to said princi-
      pal activity or activities, which occur either prior to the time on
                         RUTTI v. LOJACK CORP.                        3237
performed at their homes. The district court granted Lojack
summary judgment, holding that Rutti’s commute was not
compensable as a matter of law and that the preliminary and
postliminary activities were not compensable because they
either were not integral to Rutti’s principal activities or con-
sumed a de minimis amount of time. We affirm the district
court’s denial of compensation under federal law for Rutti’s
commute and for his preliminary activities. However, we
vacate the district court’s grant of summary judgment on
Rutti’s claim for compensation of his commute under Califor-
nia law and on his postliminary activity of required daily por-
table data transmissions, and remand the matter to the district
court for further proceedings consistent with this opinion.

                                     I.

  A.    Facts

   Rutti was employed by Lojack as one of its over 450
nationwide technicians who install and repair vehicle recov-
ery systems in vehicles. Most, if not all of the installations
and repairs are done at the clients’ locations. Rutti was
employed to install and repair vehicle recovery systems in
Orange County, and required to travel to the job sites in a
company-owned vehicle. Rutti was paid by Lojack on an
hourly basis for the time period beginning when he arrived at
his first job location and ending when he completed his final
job installation of the day.

    any particular workday at which such employee commences, or
    subsequent to the time on any particular workday at which he
    ceases, such principal activity or activities.
There is some inherent ambiguity in this definition. On the one hand, these
terms refer to the timing of the activity as either before or after the
employee’s primary job functions. On the other hand, the terms appear to
be used to distinguish off-the-clock activities for which an employee is not
entitled to compensation from “principal activities” for which an
employee is entitled to compensation. In this opinion, the terms are used
primarily to refer to the timing of the activities in issue.
3238                    RUTTI v. LOJACK CORP.
   In addition to the time spent commuting, Rutti sought com-
pensation for certain “off-the-clock” activities he performed
before he left for the first job in the morning and after he
returned home following the completion of the last job. Rutti
asserted that Lojack required technicians to be “on call” from
8:00 a.m. until 6:00 p.m. Monday through Friday, and from
8:00 a.m. until 5:00 p.m. on Saturdays. During this time, the
technicians were required to keep their mobile phones on and
answer requests from dispatch to perform additional jobs, but
they were permitted to decline the jobs.3 Rutti also alleged
that he spent time in the morning receiving assignments for
the day, mapping his routes to the assignments, and prioritiz-
ing the jobs. This included time spent logging on to a hand-
held computer device provided by Lojack that informed him
of his jobs for the day.4 In addition, it appears that Rutti may
have completed some minimal paperwork at home before he
left for his first job.

   During the day, Rutti recorded information about the instal-
lations he performed on a portable data terminal (“PDT”) pro-
vided by Lojack. After he returned home in the evening, Rutti
was required to upload data about his work to the company.
This involved connecting the PDT to a modem, scrolling
down a menu on the PDT until he encountered an option
labeled “transmit,” and selecting this option to initiate the
upload process. The transmissions had to be done at home
because it required the use of the modem provided by Lojack.
Rutti was required to make sure that the transmission was suc-
cessful, and there is evidence in the record that it often took
  3
    During Rutti’s six years with Lojack, he only received two calls for
additional jobs while “on-call.” Rutti accepted one job and declined the
other.
  4
    In the district court, Rutti also sought compensation for time spent
washing his work clothes, washing and maintaining the company car, driv-
ing to the United Parcel Service, organizing supplies, purchasing and
maintaining his work tools, and commuting to and waiting for meetings.
The district court held that Rutti was not entitled to compensation for any
of these activities and Rutti has not challenged those rulings on appeal.
                     RUTTI v. LOJACK CORP.                  3239
more than one attempt to successfully complete a transmis-
sion. Lojack’s Installer Training Manual instructed techni-
cians not to transmit their PDT data ten minutes before or
after the hour because the corporate computer system is auto-
matically reset at those times. The Manual further instructed
technicians to wait an hour if they have technical difficulties
and that after two unsuccessful attempts they should call the
host computer and document the date, time, PDT error mes-
sage, number called from, and any specific error message, dial
tone, or busy signal heard over the phone line.

  B.   Procedural History

   On April 5, 2006, Rutti filed this putative class action on
behalf of himself and similarly-situated technicians asserting
that under the Fair Labor Standards Act, 29 U.S.C. §§ 201-19
(“FLSA”), and under California law, Lojack had unlawfully
failed to compensate for commuting and “off-the-clock”
work. After the parties had engaged in considerable discov-
ery, Lojack moved for partial summary judgment and Rutti
sought class certification. The district court decided to rule on
the motion for partial summary judgment before addressing
class certification, citing Wright v. Schock, 742 F.2d 541, 544
(9th Cir. 1984) (“It is reasonable to consider a Rule 56 motion
first when early resolution of a motion for summary judgment
seems likely to protect both the parties and the court from
needless and costly further litigation.”). On August 16, 2007,
the district court issued its order granting in part and denying
in part Lojack’s motion for partial summary judgment. The
order disposed of all federal claims and denied Lojack’s state
law claim for compensation for commuting. The district court
subsequently issued an order dismissing the remaining state
law claims for lack of subject matter jurisdiction. Rutti filed
a timely notice of appeal.

                               II.

  Rutti’s appeal is from a grant of summary judgment and
accordingly, we “must determine, viewing the evidence in the
3240                      RUTTI v. LOJACK CORP.
light most favorable to . . . the non-moving party, whether
there are any genuine issues of material fact and whether the
district court correctly applied the substantive law.” Olsen v.
Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th Cir.
2004). “We may affirm on any ground that is supported by the
record.” Id.; ACLU of Nevada v. City of Las Vegas, 466 F.3d
784, 790 (9th Cir. 2006).

                                     III.

   Rutti’s appeal raises three major issues: (1) whether Rutti’s
commute in a Lojack vehicle was compensable under federal
or state law; (2) whether Rutti’s off-the-clock activities were
either not part of his principal activities for Lojack or were de
minimis, and thus not compensable; and (3) whether under the
“continuous workday” doctrine Rutti’s workday started at his
home in the morning before he commuted to the first job and
extended to his return home.5 We agree with the district
court’s treatment of all of these issues except as to its grant
of summary judgment on Rutti’s state cause of action for his
commute time and his mandatory off-the-clock PDT transmis-
sions.6
  5
     Before the district court, Rutti also sought compensation for time spent
“on-call.” Rutti did not adequately brief this court on this claim however,
referring to on-call compensation only in a letter filed pursuant to Rule
28(j), after briefing was completed. This is insufficient to preserve his
claim and we consider it waived. See Miller v. Fairchild Indus., Inc., 797
F.2d 727, 738 (9th Cir. 1986); Fed. R. App. P. 29(a)(9).
   6
     Rutti also challenges on appeal the district court’s denial of his request
for $500 in reimbursement for expenses incurred in repairing damage to
the company vehicle caused by his failure to maintain the vehicle. Califor-
nia law provides that an employee who violates his duty to use reasonable
care, skill and diligence is liable for losses which his employer sustains as
a result of his negligence or breach of duty. See Cecka v. Beckman & Co.,
28 Cal. App. 3d 5, 11 (1972). The record shows that Rutti admitted that
he failed to maintain the van. Accordingly, there is no outstanding issue
of material fact and the district court properly denied Rutti reimbursement
for the $500 deductible he paid.
                     RUTTI v. LOJACK CORP.                 3241
  A.   Rutti is not entitled to reimbursement under federal
       law for commuting

   Rutti offers two arguments in support of his claim that he
is entitled to compensation for commuting in the vehicle pro-
vided by Lojack. First, he asserts, based on a United States
Department of Labor letter dated April 3, 1995, that he is enti-
tled to compensation because his use of Lojack’s vehicle to
commute was not voluntary, and amounted to a condition of
his employment. Rutti’s second argument is that the restric-
tions Lojack placed on his use of the vehicle rendered the
commute compensable. We do not find Rutti’s arguments per-
suasive.

  1.   Pursuant to the Employment Commuter Flexibility Act,
       use of an employer’s vehicle to commute is not com-
       pensable even if it is a condition of employment.

   Rutti’s first argument is that because he is required to com-
mute in the vehicle provided by Lojack, he did not voluntarily
agree to the arrangement and is therefore entitled to compen-
sation. This argument is based on a Department of Labor let-
ter dated April 3, 1995, which states that an employee need
not be compensated for the time spent commuting when
“driving the employer’s vehicle between the employee’s
home and customers’ work sites at the beginning and ending
of the workday is strictly voluntary and not a condition of
employment.” U.S. Dep’t Lab. Op. Ltr. (April 3, 1995). Rutti
reads this letter as holding that when the use of employer’s
vehicle to commute is not “strictly voluntary” and is a “condi-
tion of employment,” then the employee must be compen-
sated for the commute time.

   Even assuming that Rutti might have been entitled to com-
pensation for his commute under the April 3, 1995 letter at the
time it was written, his claim to compensation does not sur-
vive the passage of the Employee Commuter Flexibility Act
(“ECFA”), 29 U.S.C. § 254(a)(2). The language of the ECFA
3242                RUTTI v. LOJACK CORP.
and its legislative history compel the conclusion that the req-
uisite “agreement” concerning the use of an employer’s vehi-
cle to commute may be part of the employee’s employment.

  In 1996, Congress amended the Portal-to-Portal Act by
enacting the ECFA. The statute provides that an employer
need not compensate an employee for the following activities:

    (1) walking, riding, or traveling to and from the
    actual place of performance of the principal activity
    or activities which such employee is employed to
    perform, and

    (2) activities which are preliminary to or postlimi-
    nary to said principal activity or activities,

    which occur either prior to the time on any particular
    workday at which such employee commences, or
    subsequent to the time on any particular workday at
    which he ceases, such principal activity or activities.
    For purposes of this subsection, the use of an
    employer’s vehicle for travel by an employee and
    activities performed by an employee which are inci-
    dental to the use of such vehicle for commuting shall
    not be considered part of the employee’s principal
    activities if the use of such vehicle for travel is
    within the normal commuting area for the employ-
    er’s business or establishment and the use of the
    employer’s vehicle is subject to an agreement on the
    part of the employer and the employee or represen-
    tative of such employee.

29 U.S.C. § 254(a)(emphasis added).

   [1] The ECFA’s language states that where the use of the
vehicle “is subject to an agreement on the part of the
employer and the employee,” it is not part of the employee’s
principal activities and thus not compensable. Id. There is no
                     RUTTI v. LOJACK CORP.                 3243
suggestion that the agreement cannot be a condition of
employment. Indeed, it would appear that the most logical
place to record an agreement between an employee and an
employer concerning the use of an employer’s vehicle is in
the employee’s employment contract. One would expect Con-
gress to specify if it did not intend that the statute have such
a likely result. Accordingly, we find the plain meaning of the
statute does not support Rutti’s position. See K & N Eng’g,
Inc. v. Bulat, 510 F.3d 1079, 1081 (9th Cir. 2007) (“Statutory
interpretation begins with the plain language of the statute. If
the text of the statute is clear, this court looks no further in
determining the statute’s meaning.”) (internal citations omit-
ted); see also Adams v. United States, 471 F.3d 1321, 1323
(Fed. Cir. 2006) (holding commute in government vehicle
non-compensable, though condition of employment).

   [2] A review of the legislative history confirms the plain
language of the ECFA. Both the sponsors and the opponents
of ECFA recognized that the requisite agreement could be
part of an employee’s conditions of employment. The Report
on the bill (H.R. 1227) stated that the bill “does not require
a written agreement, this requirement may be satisfied
through a formal written agreement between the employee
and employer, a collective bargaining agreement between the
employee’s representatives and the employer, or an under-
standing based on established industry or company practices.”
H. R. Rep. No. 104-585, at 4 (1996). The minority report
objected that the bill “permits an employer to compel an
employee to agree to use the employer’s vehicle for commut-
ing purposes, as a condition of employment,” and commented
that the majority had rejected an amendment that provided
that the agreement “must be knowing and voluntary, and may
not be required as a condition of employment.” H. R. Rep.
No. 104-585 at 8. The author of the bill responded that in
some instances an employee’s use of the employer’s vehicle
could be a condition of employment “depending on the agree-
ment between the employer and employee or the terms of a
collective bargaining agreement.” 142 CONG. REC. 12234
3244                 RUTTI v. LOJACK CORP.
(1996). Thus, the ECFA’s legislative history confirms its
plain language: the “agreement” required by ECFA may be a
condition of the employee’s employment.

  2.   The conditions Lojack placed on Rutti’s use of its vehi-
       cle did not make his commute compensable.

   [3] Rutti’s second argument is that restrictions placed on
his use of the vehicle render the commute compensable. The
ECFA provides that “activities performed by an employee
which are incidental to the use of such vehicle for commuting
shall not be considered part of the employee’s principal activ-
ities.” 29 U.S.C. § 254(a)(2). Rutti argues that the restrictions
imposed by Lojack exceed the “incidental” and make his use
of Lojack’s vehicle to commute an integral part of his princi-
pal activities for Lojack. Rutti cites Lojack’s restrictions
against using the vehicle for personal pursuits and transport-
ing passengers, the requirement that he drive directly from
home to work and from work to home, and the requirement
that he have his cell phone on. Rutti’s perspective finds no
support in the language of the ECFA, is counter to its legisla-
tive history, and has been rejected by those courts that have
considered the issue.

   [4] The legislative history shows that Congress recognized
that employers would place conditions on their employees’
use of vehicles for commuting. House Report 585 commented
that it “is not possible to define in all circumstances what spe-
cific tasks and activities would be considered ‘incidental’ to
the use of an employers vehicle.” H. R. Rep. No. 104-585 at
5. However, it stated that communications between employer
and employee, “routine vehicle safety inspections or other
minor tasks, and transportation of tools and supplies, would
not change the noncompensable nature of the travel.” Id. The
minority report objected that as “non-employee passengers in
such vehicles are uniformly prohibited,” an employee may be
“effectively prohibited from engaging in the very common
and often necessary family task of dropping off his or her
                     RUTTI v. LOJACK CORP.                 3245
child at school on the way to work.” Id. at 13. The failure of
the minority report to stimulate any change in the bill indi-
cates that Congress did not object to employers setting condi-
tions on their employees use of company cars for commuting.

   [5] Those courts that have addressed this question have
held that the cost of commuting is not compensable unless the
employees show that they “perform additional legally cogni-
zable work while driving to their workplace.” Adams, 471
F.3d at 1325; see also Smith v. Aztec Well Servicing Co., 462
F.3d 1274, 1286-87 (10th Cir. 2006) (noting that “[w]hile the
Portal-to-Portal Act clearly excludes normal home to work
travel from the scope of the FLSA, . . . Congress . . . still
intend[ed] for an employee’s activities to fall within the pro-
tection of the [FLSA] if they are an integral part of and are
essential to the principal activities of the employees”) (quot-
ing Steiner v. Mitchell, 350 U.S. 247, 254 (1956)) (internal
quotation marks omitted).

   The line between incidental and integral is well-illustrated
by two cases from the Federal Circuit. In Bobo v. United
States, 136 F.3d 1465 (Fed Cir. 1998), a group of Border
Patrol agent dog handlers sought compensation for the time
spent transporting their dogs between their homes and Border
Patrol offices. Id. at 1466-67. They were not allowed to use
the vehicles for personal use, were not allowed to make per-
sonal stops during their commute, were required to wear their
official uniforms while using the vehicles, were required to
monitor their radios, report their mileage and look out for
suspicious activities. Id. at 1467. In addition, they were
required “to make stops for the dogs to exercise and relieve
themselves.” Id. Nonetheless, the Federal Circuit held that
even accepting the restrictions as compulsory and for the ben-
efit of their employer, “the burdens alleged are insufficient to
pass the de minimis threshold.” Id. at 1468. The court specifi-
cally noted that “the main restriction on the INS Agents is the
prohibition on making personal stops during their commute,”
and held that “such a restriction on their use of a government
3246                 RUTTI v. LOJACK CORP.
vehicle during their commuting time does not make this time
compensable.” Id.

   Adams v. United States, 471 F.3d 1321 (Fed. Cir. 2007),
also concerned a suit by government law enforcement agents
seeking compensation for their commute from home to work
in government-owned vehicles. Id. at 1323. They argued that
they had to be available for emergency calls, had to have their
weapons with them, had to monitor their communication
equipment, could not run any personal errands, and had to
proceed directly from home to work and back without unau-
thorized detours or stops. Id. The Federal Circuit held that
pursuant to 29 U.S.C. § 254(a), merely commuting was insuf-
ficient; “the plaintiffs must perform additional legally cogni-
zable work while driving to their workplace in order to
compel compensation for the time spent driving.” Id. at 1325.
The court further held that plaintiffs “had the burden of show-
ing that their drive time was compensable work for FLSA
purposes and of showing that it does not fall into the set of
activities excluded from the definition of compensable work
by the Portal-to-Portal Act as interpreted by our precedent.”
Id. at 1326. The court concluded, citing its prior opinion in
Bobo, that “[u]nder the Portal-to-Portal Act, plaintiffs’ driving
time is not compensable.” Id. at 1327.

   [6] Here, Lojack placed fewer restrictions on Rutti’s use of
its vehicle than were present in Adams and Bobo. More
importantly, Rutti has failed to show that Lojack’s restrictions
amount to “additional legally cognizable work.” Adams, 471
F.3d at 1325. The prohibition against carrying non-employee
passengers was common practice before the statute was
amended in 1996 and is not directly related to the “principal
activities of the employees.” Aztec Well, 462 F.3d at 1287. In
Bobo, the Federal Circuit specifically stated that the restric-
tion on making personal stops did not make the commute time
compensable. Bobo, 136 F.3d at 1468. Moreover, this restric-
tion is not directly related to Rutti’s principal activities for
Lojack. In addition, although the police officers in both Bobo
                        RUTTI v. LOJACK CORP.                        3247
and Adams were required to monitor their communications
equipment, in neither case was this considered sufficient to
compel compensation.7 In light of Rutti’s failure to cite any
authority supporting a claim that Lojack’s restrictions consti-
tute “additional legally cognizable work,” and because there
are no material questions of fact as to the restrictions on
Rutti’s use of Lojack’s vehicle, we affirm the district court’s
determination that Rutti is not entitled under federal law to
compensation for the time he spends commuting in Lojack’s
vehicle.

  B.    One of Rutti’s off-the-clock activities may be
        compensable

   [7] Rutti also seeks compensation for activities that he
engaged in for Lojack before he travels to his first job site and
after he returns home from his last job site of the day. The
ECFA, however, in addition to exempting commute time from
compensation, also provides that an employer need not com-
pensate an employee for “activities which are preliminary to
or postliminary to said principal activity or activities.” 29
U.S.C. § 254(a)(2). Thus, to be entitled to compensation for
his off-the-clock activities, Rutti must show that they are
related to his “principal activities” for Lojack. In addition, our
case law indicates that activity that might otherwise be com-
pensable is not if the time involved is de minimis. Accord-
ingly, we next discuss the applicable case law, first addressing
the definitions of “principal activities” and “de minimis” for
off-the-clock activities. We then apply those definitions to
Rutti’s preliminary and postliminary activities.
  7
    Although the Federal Circuit in Adams and Bobo concluded that the
restrictions there at issue did not pass the de minimis threshold (Adams,
471 F.3d at 1327; Bobo, 136 F.3d at 1468), as a practical matter, this is
the same as determining that the restrictions did not amount to “additional
legally cognizable work.”
3248                   RUTTI v. LOJACK CORP.
  1.     Applicable Case Law

  a.     The definition of “principal activities”

   [8] We first considered the definition of “principal activi-
ties” in Lindow v. United States, 738 F.2d 1057 (9th Cir.
1984). The plaintiffs in that case sought overtime compensa-
tion for up to 15 minutes of work before the start of their
shifts. Id. at 1059. We held that pre-shift activities are com-
pensable if they are an “integral and indispensable part of the
principal activities for which covered workmen are
employed,” id. at 1060 (quoting Steiner v. Mitchell, 350 U.S.
247, 256 (1956)), and that the term “principal activities” is to
be liberally construed “to include any work of consequence
performed for an employer no matter when the work is per-
formed.” Id. at 1061 (citing 29 C.F.R. § 790.8(a)).

   The Fifth Circuit adopted a similar broad definition of prin-
cipal activities in Dunlop v. City Elec., Inc., 527 F.2d 394 (5th
Cir. 1976). In Dunlop, electricians arrived at the work site
approximately 15 minutes before the work day began at 8:00
a.m. to perform certain duties. Id. at 397. The issue was
whether these activities were integral to their principal activi-
ties. The Fifth Circuit adopted a broad definition, holding
that:

       The test, therefore, to determine which activities are
       “principal” and which are “an integral and indispens-
       able part” of such activities, is not whether the activ-
       ities in question are uniquely related to the
       predominant activity of the business, but whether
       they are performed as part of the regular work of the
       employees in the ordinary course of business. It is
       thus irrelevant whether fueling and unloading trucks
       is “directly related” to the business of electrical wir-
       ing; what is important is that such work is necessary
       to the business and is performed by the employees,
       primarily for the benefit of the employer, in the ordi-
                        RUTTI v. LOJACK CORP.                      3249
      nary course of that business. We find that the pre-
      8:00 a.m. activities performed by the electricians and
      their helpers were within the broad range of “princi-
      pal activities” performed at their employer’s behest
      and for the benefit of the business; as such they were
      compensable activities for which the employees
      would ordinarily have been paid had such work been
      performed during the normal workday.

Id. at 400-401 (footnote omitted).8

   In Owens v. Local No. 169, Ass’n of W. Pulp & Paper
Workers, 971 F.2d 347 (9th Cir. 1992), we approached “prin-
cipal activities” from a different perspective. In Owens, the
plaintiffs were mechanics who sought overtime compensation
for the time that they were on call to receive emergency calls
to fix equipment at their employer’s pulp mill. Id. at 348-49.
We observed that the Supreme Court had held that time spent
waiting for work is compensable if the waiting time is spent
“primarily for the benefit of the employer and his business.”
Id. at 350 (quoting Armour & Co. v. Wantock, 323 U.S. 126,
132 (1944)). We noted that “facts may show that the
employee was ‘engaged to wait,’ which is compensable, or
they may show that the employee ‘waited to be engaged,’
which is not compensable.” Id. at 350 (quoting Skidmore v.
Swift & Co., 323 U.S. 134, 137 (1944). We nonetheless
rejected the plaintiffs’ claims, holding that the proper test “is
not the importance of on-call work to the employer, rather the
test is focused on the employee and whether he is so restricted
during on-call hours as to be effectively engaged to wait.” Id.
at 354. See also Brigham v. Eugene Water & Elec. Bd., 357
F.3d 931, 938 (9th Cir. 2004) (applying the Owens factors and
vacating a grant of summary judgment for the employer
because the factors narrowly favored the employees).
  8
    The Fifth Circuit, however, remanded the case “for further determina-
tion whether all these activities combined still resulted in so slight an
expenditure of the employees’ time as to be de minimis and therefore not
compensable.” Id. at 401.
3250                    RUTTI v. LOJACK CORP.
   Thus, Lindow requires that we give “principal activities” a
liberal construction “no matter when the work is performed,”
738 F.2d at 1061 (citing 29 C.F.R. § 790.8(a)). The Fifth Cir-
cuit’s opinion in Dunlop suggests that we pay particular atten-
tion to whether the activities “are performed as part of the
regular work of the employees in the ordinary course of busi-
ness.” 527 F.2d at 401. In addition, Owens counsels that we
consider the extent to which the work impacts the employee’s
freedom to engage in other activities. 971 F.2d at 354.

  b.     The definition of de minimis

   [9] Our opinion in Lindow also applied the de minimis rule
to claims of overtime compensation. 738 F.2d at 1062. Taking
our lead from the Supreme Court’s opinion in Anderson v. Mt.
Clemens Pottery Co., 328 U.S. 680, 692 (1946), we recog-
nized that an employer’s obligation to pay for the employees’
efforts had to be moderated by a de minimis rule.9 We cited
the Supreme Court’s statement that:

       When the matter in issue concerns only a few sec-
       onds or minutes of work beyond the scheduled work-
       ing hours, such trifles may be disregarded. Split-
       second absurdities are not justified by the actualities
       of working conditions or by the policy of the Fair
       Labor Standards Act. It is only when an employee is
       required to give up a substantial measure of his time
   9
     In Anderson, the Supreme Court first noted that “the time spent in
walking to work on the employer’s premises, after the time clocks were
punched, involved physical or mental exertion (whether burdensome or
not) controlled or required by the employer and pursued necessarily and
primarily for the benefit of the employer and his business.” 328 U.S. at
691-92. It then commented that “compensable working time was limited
to the minimum time necessarily spent in walking at an ordinary rate along
the most direct route from time clock to work bench. Many employees
took roundabout journeys and stopped off en route for purely personal rea-
sons. It would be unfair and impractical to compensate them for doing that
which they were not required to do.” Id. at 692.
                     RUTTI v. LOJACK CORP.                  3251
    and effort that compensable working time is
    involved.

Lindow, 738 F.2d at 1062 (quoting Anderson, 328 U.S. at
692).

  In Lindow, we concluded that even though some of the
employees’ activities were principal activities, the district
court properly determined that “the 7 to 8 minutes spent by
employees reading the log book and exchanging information,
even if not preliminary, was de minimis and therefore not
compensable.” Id. at 1062.

   The panel carefully explained its reasoning. An important
factor in determining whether a claim is de minimis is the
amount of time spent on the additional work. The panel spe-
cifically stated that: “[t]here is no precise amount of time that
may be denied compensation as de minimis. No rigid rule can
be applied with mathematical certainty.” Id. at 1062. None-
theless, the panel noted that most courts “have found daily
periods of approximately 10 minutes de minimis even though
otherwise compensable.” Id. The panel then qualified this
statement, explaining: “[t]he de minimis rule is concerned
with the practical administrative difficulty of recording small
amounts of time for payroll purposes.” Id. Accordingly,
employers “must compensate employees for even small
amounts of daily time unless that time is so minuscule that it
cannot, as an administrative matter, be recorded for payroll
purposes.” Id. at 1062-63. Furthermore, courts may consider
“the size of the aggregate claim,” and “have granted relief for
claims that might have been minimal on a daily basis but,
when aggregated, amounted to a substantial claim.” Id. at
1063. Also, courts apply “the de minimis rule in relation to the
total sum or claim involved in the litigation.” Id. “Finally, in
applying the de minimis rule, we will consider whether the
claimants performed the work on a regular basis.” Id. The
court summarized its position as follows:
3252                     RUTTI v. LOJACK CORP.
       in determining whether otherwise compensable time
       is de minimis, we will consider (1) the practical
       administrative difficulty of recording the additional
       time; (2) the aggregate amount of compensable time;
       and (3) the regularity of the additional work.

Id. at 1063.

   Thus, in determining whether an otherwise compensable
activity is de minimis, we apply the three-prong test set forth
in Lindow. In doing so, we recognize that the test reflects a
balance between requiring an employer to pay for activities it
requires of its employees and the need to avoid “split-second
absurdities” that “are not justified by the actuality of the
working conditions.” Lindow, 738 F.2d at 1062 (quoting
Anderson, 328 U.S. at 692).10

  2.     Applying the applicable law to Rutti’s off-the clock
         activities

   Rutti’s off-the-clock activities may be divided between
those that take place before he leaves home, i.e. his prelimi-
nary activities, and those that take place after he returns home,
i.e. his postliminary activities.
   10
      In Anderson, the Supreme Court indicated that an employee was enti-
tled to compensation for principal activities unless the employer met its
burden of showing that the time consumed by the activity was truly de
minimis.
    The master . . . denied recovery solely because the amount of
    time taken up by the activities and the proportion of it spent in
    advance of the established starting time had not been proved by
    the employees with any degree of reliability or accuracy. But, as
    previously noted, the employees cannot be barred from their stat-
    utory rights on such a basis. Unless the employer can provide
    accurate estimates, it is the duty of the trier of facts to draw what-
    ever reasonable inferences can be drawn from the employees’
    evidence as to the amount of time spent in these activities in
    excess of the productive working time.
328 U.S. at 693.
                     RUTTI v. LOJACK CORP.                  3253
  a.   Preliminary Activities

   [10] Rutti’s morning activities do not appear to be integral
to his principal activities. Most of his activities — “receiving,
mapping, and prioritizing jobs and routes for assignment” —
are related to his commute. Under the FLSA, commuting is
presumptively noncompensable, and is clearly distinct from
Rutti’s principal activities for Lojack. Although there are
some indications that Rutti also filled out some forms for his
jobs at home, it is not clear that the paperwork could not be
performed after Rutti reached the job site, or that Lojack
required the forms to be filled out before Rutti reached the job
site.

   [11] In any event, these preliminary activities, to the extent
that they are both distinct from his commute (which is not
compensable) and related to his principal activities, appear to
be de minimis, and thus, not compensable. Even though Rutti
allegedly filled out certain forms every morning, there is noth-
ing to suggest that this took more than a minute or so. Thus,
viewing the facts in the light most favorable to Rutti, he has
not offered any evidence of preliminary activities that are
both integral to his principal activities for Lojack and take
more than a de minimis amount of time. Accordingly, the dis-
trict court properly granted Lojack summary judgment on
Rutti’s claim for compensation for preliminary activities.

  b.   Postliminary Activities

   [12] Lojack requires that Rutti, after he completes his last
job for the day and goes “off-the-clock,” return home and
send a PDT transmission to Lojack using a modem provided
by Lojack. The transmissions have to be made every day as
they provide Lojack with information concerning all the jobs
its technicians perform during the day. The transmissions
appear to be “part of the regular work of the employees in the
ordinary course of business,” and are “necessary to the busi-
ness and [are] performed by the employees, primarily for the
3254                    RUTTI v. LOJACK CORP.
benefit of the employer, in the ordinary course of that busi-
ness.” Dunlop, 527 F.2d at 401. Accordingly, at least on sum-
mary judgment, the district court could not determine that this
activity was not integral to the Rutti’s principal activities.

   [13] Lojack might still be entitled to summary judgment,
if it could be determined that this postliminary activity was
clearly de minimis. The evidence before the district court,
however, does not compel such a conclusion. The fact that
several technicians testified that they spent no more than five
to ten minutes a night on PDT transmissions might appear to
give rise to a presumption that an activity is de minimis, see
Lindow, 738 F.2d at 1062, but such a conclusion is neither
factually nor legally compelling.

   It is not factually compelling because, although it may take
only five to ten minutes to initiate and send the PDT transmis-
sion, the record shows that the employee is required to come
back and check to see that the transmission was successful,
and if not, send it again. There is also evidence in the record
that there are frequent transmission failures. Accordingly, the
record does not compel a finding that the daily transmission
of the record of the day’s jobs takes less than ten minutes.

   Furthermore, we have not adopted a ten or fifteen minute
de minimis rule. Although we noted in Lindow, that “most
courts have found daily periods of approximately 10 minutes
de minimis even though otherwise compensable,” we went on
to hold that “[t]here is no precise amount of time that may be
denied compensation as de minimis” and that “[n]o rigid rule
can be applied with mathematical certainty.” 738 F.2d at
1062. The panel went on to set forth a three-prong standard,
which would have been unnecessary if the panel had intended
to adopt a ten or fifteen minute rule.11
  11
    The panel noted that the “plaintiffs spent an average of 7 to 8 minutes
a day reading the log book and exchanging information.” 738 F.2d at
1064. If the panel had intended to adopt a rigid rule, it could have simply
concluded that because the activities took less than ten minutes they were
per se de minimis.
                     RUTTI v. LOJACK CORP.                   3255
    [14] The application of this three-prong test to the facts in
this case do not compel a conclusion that the PDT transmis-
sions are de minimis. The first prong, “the practical adminis-
trative difficulty of recording the additional time,” id. at 1063,
is closely balanced in this case. Certainly, it is difficult to
determine exactly how much time each technician spends
daily on the PDT transmissions. It is also not clear what activ-
ities should be covered. Is the time when the technician comes
back to check to see if the transmission was successful
included? When a technician is waiting until ten minutes after
the hour, is he “engaged to wait” or “waiting to be engaged?”
See Owens, 971 F.2d at 350. Although it may be difficult to
determine the actual time a technician takes to complete the
PDT transmissions, it may be possible to reasonably deter-
mine or estimate the average time. For example, there is evi-
dence in the record that Lojack had agreed to pay one
technician an extra 15 minutes a day to cover the time spent
on PDT transmissions. In sum, the inherent difficulty of
recording the actual time spent on a particular PDT transmis-
sion does not necessarily bar a determination that the PDT
transmissions are not de minimis. See Reich v. Monfort, Inc.,
144 F.3d 1329, 1334 (10th Cir. 1998) (holding that the time
it took meat packers to don and shed their employer-mandated
clothing was not de minimis even though “the practical diffi-
culty of supervising and recording the additional time weighs
in favor of finding it noncompensable”).

   The other two prongs, “the aggregate amount of compensa-
ble time,” and “the regularity of the additional work,” Lindow,
738 F.2d at 1063, favor Rutti. Rutti asserts that the transmis-
sions take about 15 minutes a day. This is over an hour a
week. For many employees, this is a significant amount of
time and money. Also, the transmissions must be made at the
end of every work day, and appear to be a requirement of a
technician’s employment. This suggests that the transmission
“are performed as part of the regular work of the employees
in the ordinary course of business,” Dunlop, 527 F.2d at 401,
and accordingly, unless the amount of time approaches what
3256                     RUTTI v. LOJACK CORP.
the Supreme Court termed “split-second absurdities,” the
technician should be compensated. See Anderson, 328 U.S. at
692.

   [15] Our review of the record suggests that the PDT trans-
missions are an integral part of Rutti’s principal activities and
that there are material issues of fact as to whether the PDT
transmissions are de minimis. Accordingly, the grant of sum-
mary judgment in favor of Lojack on Rutti’s claim for the
transmissions must be vacated. See Balint v. Carson City,
Nev., 180 F.3d 1047, 1054 (9th Cir. 1999) (holding that in
reviewing a grant of summary judgment, we do “not weigh
the evidence or determine the truth of the matter, but only
determines whether there is a genuine issue for trial”). This
does not mean that on remand, Lojack may not be able to
make a persuasive factual showing for summary judgment
under the standard clarified in this opinion. We, however,
decline to make such a decision in the first instance.

  C.    Rutti’s off-the-clock activities do not extend his
        workday under the continuous workday doctrine.

   Finally, Rutti argues that under the continuous workday doc-
trine,12 because his work begins and ends at home, he is enti-
tled to compensation for his travel time, citing Dooley v.
Liberty Mutual Ins. Co., 307 F. Supp. 2d 234 (D. Mass.
2004). In Dooley, automobile damage appraisers sought com-
pensation for the time they spent traveling from their offices
in their homes to locations where they inspected damaged
cars. Id. at 239. The district court first determined that the
work the appraisers undertook at home constituted principal
activities.13 Id. at 242. The court then determined that com-
   12
      See IBP, Inc. v. Alvarez, 546 U.S. 21, 29 (2005), noting that “the
Department of Labor has adopted the continuous workday rule, which
means that the ‘workday’ is generally defined as ‘the period between the
commencement and completion on the same workday of an employee’s
principal activity or activities.’ [29 C.F.R.] § 790.6(b).”
   13
      The court explained: “Appraisers are required, as part of their job
duties, to check their email and voice mail, to prepare their computers for
use, and to return telephone calls. These tasks are ‘part of the regular work
of the employees.’ ” Dooley, 307 F. Supp. 2d. at 242 (citing Dunlop, 527
F.2d at 401).
                            RUTTI v. LOJACK CORP.                           3257
pensation was not prohibited by the Portal-to-Portal Act,14 and
concluded that those appraisers who could show that they per-
formed work at home before or after their daily appraisals
were entitled to compensation. Id. at 249.

   [16] Even were we to adopt the continuous workday doc-
trine set forth in Dooley, Rutti would not be entitled to com-
pensation for his travel time to and from the job sites. We
have already determined that Rutti’s preliminary activities
that are not related to his commute are either not principal
activities or are de minimis. Accordingly, his situation is not
analogous to the situation in Dooley. See 307 F. Supp. 2d at
245 (“The first and last trip of the day for these appraisers is
not a commute in the ordinary sense of the word — it is a trip
between their office, where their administrative work is per-
formed, and an off-site location.”).

   [17] Our determination that Rutti’s postliminary activity,
the PDT transmission, is integrally related to Rutti’s principal
activities might support the extension of his work day through
his travel back to his residence, were it not for 29 C.F.R.
§ 785.16. This regulation provides that “[p]eriods during
which an employee is completely relieved from duty and
which are long enough to enable him to use the time effec-
  14
    The court reasoned:
       The Portal-to-Portal Act applies only to those activities that occur
       “either prior to the time on any particular workday at which such
       employee commences, or subsequent to the time on any particu-
       lar workday at which he ceases, such principal activity or activi-
       ties.” 29 U.S.C. § 254(a). I concluded, above, that the plaintiffs’
       alleged activities at home constitute principal activities. Because
       the plaintiffs’ drive to the first appraisal site does not occur “prior
       to the time [the] employee commences [his or her] principal
       activity or activities,” the drive is outside the ambit of the Portal-
       to-Portal Act. The default rule of the FLSA — that the plaintiffs
       must be paid — applies. See 29 C.F.R. § 790.6(a).
Dooley, 307 F. Supp. 2d at 243.
3258                       RUTTI v. LOJACK CORP.
tively for his own purposes are not hours worked.”15 Lojack
allows a technician to make the transmissions at any time
between 7:00 p.m. and 7:00 a.m. Thus, from the moment a
technician completes his last installation of the day, he “is
completely relieved from duty.” His only restriction is that
sometime during the night he must complete the PDT trans-
mission. Because he has hours, not minutes, in which to com-
plete this task, the intervening time is “long enough to enable
him to use the time effectively for his own purpose.” See
Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1413 (5th Cir.
1990) (holding that waiting time “greater than forty-five min-
utes are not compensable because Plaintiffs were not required
to remain on Defendant’s premises during such periods and
could use such periods effectively for their own purposes”).
Rutti has not shown that the district court erred in determining
that neither his preliminary nor postliminary activities
extended his workday under the continuous workday doctrine.

                                     IV.

   We substantially agree with the district court’s grant of
summary judgment in favor of Lojack on Rutti’s claims for
overtime compensation. We agree that Rutti is not entitled to
compensation under federal law for his commute to and from
his job sites in a vehicle provided by Lojack. We agree that
Rutti is not entitled to compensation for his preliminary activ-
ities as those activities are either not principal activities, or if
  15
    Subsection (a) of 29 C.F.R. § 785.16 states:
       Periods during which an employee is completely relieved from
       duty and which are long enough to enable him to use the time
       effectively for his own purposes are not hours worked. He is not
       completely relieved from duty and cannot use the time effectively
       for his own purposes unless he is definitely told in advance that
       he may leave the job and that he will not have to commence work
       until a definitely specified hour has arrived. Whether the time is
       long enough to enable him to use the time effectively for his own
       purposes depends upon all of the facts and circumstances of the
       case.
                        RUTTI v. LOJACK CORP.                      3259
principal activities, are de minimis. However, we vacate the
district court’s grant of summary judgment on Rutti’s claim
for compensation for the PDT transmissions because it
appears that this function is integral to Rutti’s principal activi-
ties for Lojack and the record does not compel a determina-
tion that the time consumed by this function is de minimis.

   We also agree with the district court that Rutti is not enti-
tled to compensation for his commute time under the continu-
ous workday doctrine because, as noted, his preliminary
activities are either not principal activities or are de minimis.
In addition, accepting that the postliminary PDT transmission
is a principal activity, the fact that Rutti is not required to
make the transmission at any specific time means that he may
use the intervening time for his own purposes, and accord-
ingly pursuant to 29 C.F.R. § 785.16, Lojack need not com-
pensate him for the intervening time.

   The district court’s grant of summary judgment is affirmed
except as to Rutti’s claims for compensation for commuting
under state law and for the required postliminary PDT trans-
mission, which are vacated. This matter is remanded for fur-
ther proceedings consistent with this opinion. Each party to
bear its own costs.

 AFFIRMED            in    part,    VACATED          in    part,   and
REMANDED.



Separate Opinion by Judge SILVERMAN:1

Compensation for Commute Time under California Law

  [18] Rutti contends that even if his commute is not com-
pensable under the federal Employment Commuter Flexibility
  1
   Judge Hall joins in this opinion. Judge Callahan dissents.
3260                 RUTTI v. LOJACK CORP.
Act, it is nevertheless compensable under California law. Cal-
ifornia law requires that employees be compensated for all
time “during which an employee is subject to the control of
an employer.” Morillion v. Royal Packing Co., 22 Cal. 4th
575, 578 (2000). In Morillion, the California Supreme Court
held that the plaintiffs were “subject to the control” of their
employer during a mandatory bus commute because “plain-
tiffs could not drop off their children at school, stop for break-
fast before work, or run other errands requiring the use of a
car.” Id. at 586. The California Supreme Court reasoned that
the “[p]laintiffs were foreclosed from numerous activities in
which they might otherwise engage if they were permitted to
travel to the fields by their own transportation.” Id. That is
precisely the situation here. Rutti was required to drive the
company vehicle, could not stop off for personal errands,
could not take passengers, was required to drive the vehicle
directly from home to his job and back, and could not use his
cell phone while driving except that he had to keep his phone
on to answer calls from the company dispatcher. In addition,
Lojack’s computerized scheduling system dictated Rutti’s
first assignment of the day and the order in which he was to
complete the day’s jobs. There is simply no denying that Rutti
was under Lojack’s control while driving the Lojack vehicle
en route to the first Lojack job of the day and on his way
home at the end of the day.

   [19] The dissent attempts to distinguish Morillion by sum-
marily concluding that “Rutti’s use of Lojack’s automobile to
commute to and from his job sites is more analogous to the
‘home to departure points’ transportation in Morillion than to
the employees’ transportation on the employer’s buses.”
Aside from the lack of factual analysis to support this ipse
dixit, the dissent also utterly ignores the relevant question
under California law, which is whether Rutti was “subject to
the control of an employer” during his mandatory travel time.
A straightforward application of Morillion easily answers that
question in the affirmative. Rutti was required not only to
drive the Lojack vehicle to and from the job site, but was for-
                         RUTTI v. LOJACK CORP.                         3261
bidden from attending to any personal business along the way.
Because he was obviously under the employer’s control in
these circumstances he was, under California law, entitled to
be paid.2

   The dissent makes the mistake of assuming that any
employer-mandated travel that begins or ends at home is auto-
matically noncompensable, but that assumption again ignores
the controlling legal principle. Under California law it is the
“level of the employer’s control over its employees” that “is
determinative,” not whether the employee just so happens to
depart from, or return to, his home instead of some other loca-
tion. Id. at 587. Here, the level is total control. To repeat,
Rutti was required to use the company truck and was permit-
ted no personal stops or any other personal use. Thus, under
Morillion, Rutti had a valid state-law claim for compensation.
The district court’s grant of summary judgment as to Rutti’s
claim for compensation for commuting under California law
is reversed.




  2
    The additional cases cited by the dissent do nothing to advance its con-
clusion. In Overton v. Walt Disney Co., 136 Cal. App. 4th 263, 271
(2006), the court held that time spent by an employee on an employer-
provided shuttle bus from the employer parking lot to the job site was not
compensable because the employees were not required to use the parking
lot or to take the shuttle. In contrast, Rutti was required to drive the com-
pany vehicle and was subject to numerous restrictions while doing so. The
dissent also cites Burnside v. Kiewit Pac. Corp., 491 F.3d 1053 (9th Cir.
2007), which it says gave “no suggestion that the employees [in Morillion]
were entitled to compensation for commuting to the designated meeting
points.” But no one has ever suggested that the employees in Morillion
were entitled to compensation for that time — they clearly were not “sub-
ject to the control of an employer” then. Finally, California Labor Code
§ 510(b) does not apply to compulsory travel time. See Morillion, 22 Cal.
4th at 590 n.6.
3262                 RUTTI v. LOJACK CORP.
HALL, Circuit Judge, concurring in part and dissenting in
part:

   I join in Judge Callahan’s opinion except as to Rutti’s claim
for compensation for the required postliminary PDT transmis-
sion, which I would affirm. I believe the time spent engaging
in PDT transmissions was de minimis. I also join in Judge
Silverman’s separate opinion on compensation for commuting
under California Law.

   There is no dispute regarding the process required for trans-
mission: the task involved connecting the PDT to a modem,
scrolling down a menu on the PDT screen, and selecting the
“transmit” option to initiate uploading. No technician has con-
tested that this process took any more than a couple of min-
utes. As the district court noted, 66 of the 70 purported class
members stated total PDT transmission activity took them
five minutes or less daily, and the remaining four stated the
transmission took them less than ten minutes daily. Even the
technician claiming to be paid fifteen minutes daily for his
PDT transmission acknowledged that the process actually
only took him a total of one to two minutes. Only Rutti
claimed that his PDT transmission would take up to fifteen
minutes to complete, which he attributed to the delays caused
by transmission failures.

   Also undisputed is the fact that LoJack clearly established
policies for technicians to follow in the event of transmission
difficulties. Technicians were required to notify LoJack of
errors, were provided technical support, and were instructed
on how to set their PDT to automatically transmit overnight.
Rutti followed none of these procedures. He did acknowledge,
however, that if he waited until 10 p.m., he had no difficulty
transmitting the data.

   While the majority is correct that Lindow did not establish
a per se rule that ten minutes or less is de minimis, the major-
ity overlooks the facts of that case. In Lindow, the court
                         RUTTI v. LOJACK CORP.                         3263
acknowledged that the range of time spent in the activity was
five to fifteen minutes, with an average time of seven to eight
minutes, yet found that time to be de minimis. Lindow v.
United States, 738 F.2d 1057, 1059-60. Here, the vast major-
ity of purported class members state the transmission takes
five minutes or less, and likely only one to two minutes. A
postliminary activity requiring “only a few seconds or min-
utes of work beyond the scheduled working hours” is de
minimis. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,
692 (1946).1 Only one person, Rutti, claims that the transmis-
sion takes up to fifteen minutes, and only if there are trans-
mission difficulties. Other cases, relying on Lindow, have also
found ranges of five to fifteen minutes de minimis. See, e.g.,
Bobo v. United States, 37 Fed. Cl. 690, 702 (1997) (five to fif-
teen minutes de minimis even where activity was a principal
duty) aff’d Bobo v. United States, 136 F.3d 1465 (Fed. Cir.
1998).

   Those cases, like the district court here, rely heavily on the
administrative difficulty involved in recording the time spent.
While acknowledging this difficulty, the majority points to
the example of one technician who testified he was paid for
his PDT transmissions at the rate of fifteen minutes per day,
implying that LoJack could simply “extend” that practice to
all technicians. That technician, however, admitted that the
transmission only took him one to two minutes daily, but that
LoJack paid only in fifteen minute increments, so he rounded
   1
     The majority cites heavily from the Anderson opinion to support its
policy discussion of compensable time and its interpretation of the scope
of the de minimis rule. See Opinion at n. 9 & 10. I separately object to this
reliance. Congress overruled the Anderson decision by passing the Portal-
to-Portal Act, which modified the FLSA, less than one year after the deci-
sion was reached in order to vitiate the very reasoning on which the major-
ity now relies. See Carter v. Panama Canal Co., 463 F.2d 1289, 1293-94
(D.C. Cir. 1972). It is the Portal-to-Portal Act that excludes compensation
for commuting and preliminary and postliminary activities. See id.; see
also 29 U.S.C. § 254. Thus, the reliance on the Anderson case should be
restricted to its creation of the de minimis exception.
3264                 RUTTI v. LOJACK CORP.
up. The technician also admitted that he knew company pol-
icy required him to clock out from work each day at 5 p.m.,
whereas the fifteen minutes he recorded were after 5 p.m. The
record does not indicate that LoJack approved, or even was
aware of, this technician’s practice. This example, rather than
supporting the majority’s conclusion, highlights the difficulty
involved in recording such small periods of time.

   The majority is correct to note that the technicians must
also check back to see that the data was uploaded success-
fully, but this requires only a few seconds to do. Rutti testified
at his deposition that he would spend the time when the data
was transmitting watching television or making a sandwich.
And if he set-up the PDT transmission to occur automatically
overnight, as LoJack allowed, the transmission time could be
spent sleeping. This hardly satisfies the “engaged to wait”
standard to be compensable as required by Owens v. Local
No. 169, Ass’n of W. Pulp & Paper Workers, 971 F.2d 347,
350 (9th Cir. 1992).

   Finally, as Rutti argues, the PDT transmission took longer
than a couple of minutes only when the transmission required
multiple attempts to be successful. Even allowing for the pos-
sibility of multiple transmission attempts, each new attempt
would add only a few seconds of time to click “transmit”
again, and the employees’ time between transmission attempts
and during actual uploading would be spent on personal activ-
ities. As noted above, however, LoJack established proce-
dures for technicians to follow if they experienced technical
difficulties, and required them to report any such failures.
Rutti admits he never followed procedure to notify LoJack of
his difficulties, nor did he set up his PDT transmission to
occur automatically. LoJack only required its employees to
perform a transmission it believed to be de minimis. If prop-
erly performed, as the vast majority of purported class mem-
bers testified, the total transmission would likely require
under five minutes. In Forrester v. Roth’s IGA Foodliner, 646
F.2d 413, 414 (9th Cir. 1981), this court held that “where an
                     RUTTI v. LOJACK CORP.                 3265
employer has no knowledge that an employee is engaging in
overtime work and that employee fails to notify the employer
or deliberately prevents the employer from acquiring knowl-
edge of the overtime work, the employer’s failure to pay for
the overtime hours is not a violation of [the FLSA].” Rutti’s
deliberate actions in violating company procedure that would
have notified LoJack of the problems he experienced, or, in
the case of the automatic transmission, would have prevented
the difficulties, cannot now be held against LoJack.

   Thus, even if the transmission is construed to be a principal
activity, it is still not compensable because it is de minimis.
And even if the transmission were not de minimis, LoJack is
still entitled to summary judgment if Rutti failed to inform
LoJack of the time he spent on the transmissions beyond a de
minimis time. I conclude that this is precisely the type of
activity the Portal-to-Portal Act and the de minimis rule were
designed to reach. I respectfully dissent from that portion of
the opinion which concludes otherwise.



CALLAHAN, Circuit Judge, dissenting from Judge Silver-
man’s opinion on compensation for commuting under state
law:

   Rutti contends that even if his commute is not compensable
under ECFA, it is compensable under California law pursuant
to Morillion v. Royal Packing Co., 22 Cal. 4th 575 (2000). He
asserts that in Morillion, the California Supreme Court
adopted a standard more favorable to employees “by merely
requiring that the worker be subject to the ‘control of the
employer’ in order to be entitled to compensation.”

   The “control of the employer” standard set forth in Moril-
lion may be more favorable to employees than federal law,
but it does not cover Rutti’s commute. In Morillion, the
employer required the employees “to meet at the departure
3266                   RUTTI v. LOJACK CORP.
points at a certain time to ride its buses to work, and it prohib-
ited them from using their own cars.” Id. at 587. The court
held that under California law, the employees’ “compulsory
travel time, which includes the time they spent waiting for
[the employer’s] buses to begin transporting them, was com-
pensable,” but “the time [the employees] spent commuting
from home to the departure points and back again is not.” Id.
at 587-88. Here, Rutti’s use of Lojack’s automobile to com-
mute to and from his job sites is more analogous to the “home
to departure points” transportation in Morillion than to the
employees’ transportation on the employer’s buses.1

   My review of subsequent cases construing California law
fails to reveal any case extending Morillion to cover Rutti’ sit-
uation. In Overton v. Walt Disney Co., 136 Cal. App. 4th 263,
271 (2006), the court held that time spent by an employee on
an employer-provided shuttle bus from the employer-provided
parking lot to the job site was not compensable because
employees were not required to use the parking lot or to take
the shuttle. In Burnside v. Keiwit Pacific Corp., 491 F.3d
1053 (9th Cir. 2007), we read Morillion as covering “employ-
ees for time spent traveling from designated meeting points to
their job sites and back” in company provided vehicles. Id. at
1070. There was no suggestion that the employees were enti-
tled to compensation for commuting to the designated meet-
ing points. The decision in Ghazaryan v. Diva Limousine Ltd.,
169 Cal. App. 4th 1524 (2008), similarly concerned time
spent by limousine drivers between calls, not the time spent
commuting from home to their first assignments. Further-
more, our reading of Morillion is consistent with California
Labor Code § 510(b), which provides that “[t]ime spent com-
muting to and from the first place at which an employee’s
  1
   I note that in Morillion, the California Supreme Court stated: “we
emphasize that employers do not risk paying employees for their travel
time merely by providing them transportation.” 22 Cal. 4th at 588.
Although Rutti was required to drive the company vehicle, he was free to
determine when he left and his route.
                         RUTTI v. LOJACK CORP.                         3267
presence is required by the employer shall not be considered
to be a part of a day’s work, when the employee commutes
in a vehicle that is owned, leased, or subsidized by the
employer and is used for the purpose of ridesharing.”2

   Accordingly, I dissent from Judge Silverman’s opinion and
would hold that the district court properly held that Rutti is
not entitled to compensation for the time spent commuting to
and from his job sites in a vehicle provided by Lojack under
either 29 U.S.C. § 254(a)(2) or California law.




  2
    “ ‘Ridesharing’ means two or more persons traveling by any mode,
including, but not limited to, carpooling, vanpooling, buspooling, tax-
ipooling, jitney, and public transit.” Cal. Veh. Code § 522. If the provision
of a vehicle by the employer for commuting does not constitute part of a
day’s work when the employee has to share the vehicle with other employ-
ees, it follows that it should not constitute part of a day’s work when the
employee’s use of the employer-provided vehicle is freed of such a limita-
tion.